ORDER
ELMO B. HUNTER, District Judge.
On February 9, 1977, defendants submitted in camera in the above-styled cause the Affidavit of Richard C. Dennis, Special Agent of the Federal Bureau of Investigation, and a true copy of the Manual of Rules and Regulations of the Federal Bureau of Investigation, as previously ordered by this Court. As they have previously indicated, defendants herein contend that the entire Manual of Rules and Regulations is exempt from disclosure to plaintiff under 5 U.S.C. § 552(b)(2).
Having received the Affidavit and Manual in camera and reviewed them in camera, the Court concludes that plaintiff is not entitled to access to the FBI Manual of Rules and Regulations. With the exception of a few citations and brief discussions of federal statutes, which, already are available to plaintiff in the United States Code, the entire Manual of Rules and Regulations sets forth internal personnel rules and practices of the FBI. Accordingly, the exemption provided in 5 U.S.C. § 552(b)(2) for documents or materials “related solely to the internal personnel rules and practices of an agency,” applies uniformly to the entire Manual of Rules and- Regulations. The agency therefore is justified in withholding from plaintiff the entire manual, and plaintiff’s motion for injunctive relief with respect to the FBI Manual of Rules and Regulations is hereby denied.
The Clerk of the Court is directed to maintain the Affidavit and Manual of Rules *834and Regulations under seal pending release to the United States Court of Appeals for the Eighth Circuit upon the request of that Court. In the event that no such request is made within 90 days of the date of this Order, the Clerk is directed to return the Manual of Rules and Regulations to defendants.
IT IS SO ORDERED.